Exhibit 99.1 FOR: AMPAL-AMERICAN ISRAEL CORPORATION CONTACT: Irit Eluz CFO - SVP Finance & Treasurer 1 irit@ampal.com FOR: KM/KCSA - Investor Relations CONTACT: Roni Gavrielov 011-972-3-516-7620 roni@km-ir.co.il Jeff Corbin / Marybeth Csaby 212-896-1214 / 212-896-1236 jcorbin@kcsa.com / mcsaby@kcsa.com FOR: PM-PR Media consultants CONTACT: Zeev Feiner 011-972-50-790-7890 z@pm-pr.com AMPAL-AMERICAN ISRAEL CORPORATION ISRAELI DEBENTURES THAT ARE RATED A3 BY MIDROOG ARE REMOVED FROM THE WATCHLIST AND RECEIVES A NEGATIVE OUTLOOK Tel Aviv, Israel  March 16, 2010 Ampal-American Israel Corporation (NASDAQ: "AMPL") announced today that Midroog Ltd. (an affiliate of Moody's Investors Service) ("Midroog") has removed Ampal's Series A and Series B Debentures ("Debentures") from its "Watchlist. The rating of the Debentures remains A3 and receives a negative outlook. About Ampal: Ampal and its subsidiaries acquire interests primarily in businesses located in the State of Israel or that are Israel-related. Ampal is seeking opportunistic situations in a variety of industries, with a focus on energy, chemicals, communication and related sectors. Ampals goal is to develop or acquire majority interests in businesses that are profitable and generate significant free cash flow that Ampal can control. For more information about Ampal please visit our web site at www.ampal.com. Safe Harbor Statement Certain information in this press release includes forward-looking statements (within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934) and information relating to Ampal that are based on the beliefs of management of Ampal as well as assumptions made by and information currently available to the management of Ampal. When used in this press release, the words "anticipate," "believe," "estimate," "expect," "intend," "plan," and similar expressions as they relate to Ampal or Ampal's management, identify forward-looking statements. Such statements reflect the current views of Ampal with respect to future events or future financial performance of Ampal, the outcome of which is subject to certain risks and other factors which could cause actual results to differ materially from those anticipated by the forward-looking statements, including among others, the economic and political conditions in Israel, the Middle East, including the situation in Iraq, and the global business and economic conditions in the different sectors and markets where Ampal's portfolio companies operate. Should any of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results or outcome may vary from those described herein as anticipated, believed, estimated, expected, intended or planned. Subsequent written and oral forward-looking statements attributable to Ampal or persons acting on its behalf are expressly qualified in their entirety by the cautionary statements in this paragraph. Please refer to the Ampal's annual, quarterly and periodic reports on file with the SEC for a more detailed discussion of these and other risks that could cause results to differ materially. Ampal assumes no obligation to update or revise any forward-looking statements.
